Case 5:19-cv-02485-PSG-SHK Document 1 Filed 12/27/19 Page 1 of 7 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
 2      Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
 3      Dennis Price, Esq., SBN 279082
        Mail: 8033 Linda Vista Road, Suite 200
 4      San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
 5      phylg@potterhandy.com
 6      Attorneys for Plaintiff
 7
 8
                                UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11      Frank Soto,                             Case No.

12                Plaintiff,
                                                Complaint For Damages And
13        v.                                    Injunctive Relief For Violations
                                                Of: American’s With Disabilities
14      Rocco Anthony Dilucchio, in             Act; Unruh Civil Rights Act
        individual and representative
15      capacity as trustee of The R&D
        Living Trust UDT dated July 21,
16      1993; and Does 1-10,

17                Defendants.

18
19          Plaintiff Frank Soto complains of Rocco Anthony Dilucchio, in

20    individual and representative capacity as trustee of The R&D Living Trust

21    UDT dated July 21, 1993; and Does 1-10 (“Defendants”), and alleges as

22    follows:

23
24
        PARTIES:
25
        1. Plaintiff is a California resident with physical disabilities. He suffers
26
      from dystonia and uses a wheelchair for mobility.
27
        2. Defendant Rocco Anthony Dilucchio, in individual and representative
28
      capacity as trustee of The R&D Living Trust UDT dated July 21, 1993, owned

                                            1

      Complaint
Case 5:19-cv-02485-PSG-SHK Document 1 Filed 12/27/19 Page 2 of 7 Page ID #:2




 1    the real property located at or about 55405 Twentynine Palms Hwy., Yucca
 2    Valley, California, in June 2019.
 3      3. Defendant Rocco Anthony Dilucchio, in individual and representative
 4    capacity as trustee of The R&D Living Trust UDT dated July 21, 1993, owns
 5    the real property located at or about 55405 Twentynine Palms Hwy., Yucca
 6    Valley, California, currently.
 7      4. Plaintiff does not know the true names of Defendants, their business
 8    capacities, their ownership connection to the property and business, or their
 9    relative responsibilities in causing the access violations herein complained of,
10    and alleges a joint venture and common enterprise by all such Defendants.
11    Plaintiff is informed and believes that each of the Defendants herein,
12    including Does 1 through 10, inclusive, is responsible in some capacity for the
13    events herein alleged, or is a necessary party for obtaining appropriate relief.
14    Plaintiff will seek leave to amend when the true names, capacities,
15    connections, and responsibilities of the Defendants and Does 1 through 10,
16    inclusive, are ascertained.
17
18      JURISDICTION & VENUE:
19      5. The Court has subject matter jurisdiction over the action pursuant to 28
20    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
21    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
22      6. Pursuant to supplemental jurisdiction, an attendant and related cause
23    of action, arising from the same nucleus of operative facts and arising out of
24    the same transactions, is also brought under California’s Unruh Civil Rights
25    Act, which act expressly incorporates the Americans with Disabilities Act.
26      7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
27    founded on the fact that the real property which is the subject of this action is
28    located in this district and that Plaintiff's cause of action arose in this district.


                                                2

      Complaint
Case 5:19-cv-02485-PSG-SHK Document 1 Filed 12/27/19 Page 3 of 7 Page ID #:3




 1      FACTUAL ALLEGATIONS:
 2      8. Plaintiff went to the property to visit Rocky’s Pawn Shop (“Pawn Shop”)
 3    in June 2019 with the intention to avail himself of its goods or services and to
 4    assess the business for compliance with the disability access laws.
 5      9. The Pawn Shop is a facility open to the public, a place of public
 6    accommodation, and a business establishment.
 7      10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 8    to provide accessible parking in conformance with the ADA Standards as it
 9    relates to wheelchair users like the plaintiff.
10      11. On information and belief, the defendants currently fail to provide
11    accessible parking.
12      12. This barrier relates to and impacts the plaintiff’s disability. Plaintiff
13    personally encountered this barrier.
14      13. By failing to provide accessible facilities, the defendants denied the
15    plaintiff full and equal access.
16      14. The failure to provide accessible facilities created difficulty and
17    discomfort for the Plaintiff.
18      15. The defendants have failed to maintain in working and useable
19    conditions those features required to provide ready access to persons with
20    disabilities.
21      16. The barriers identified above are easily removed without much
22    difficulty or expense. They are the types of barriers identified by the
23    Department of Justice as presumably readily achievable to remove and, in fact,
24    these barriers are readily achievable to remove. Moreover, there are numerous
25    alternative accommodations that could be made to provide a greater level of
26    access if complete removal were not achievable.
27      17. Plaintiff will return to the Pawn Shop to avail himself of its goods or
28    services and to determine compliance with the disability access laws once it is


                                               3

      Complaint
Case 5:19-cv-02485-PSG-SHK Document 1 Filed 12/27/19 Page 4 of 7 Page ID #:4




 1    represented to him that the Pawn Shop and its facilities are accessible. Plaintiff
 2    is currently deterred from doing so because of his knowledge of the existing
 3    barriers and his uncertainty about the existence of yet other barriers on the
 4    site. If the barriers are not removed, the plaintiff will face unlawful and
 5    discriminatory barriers again.
 6      18. Given the obvious and blatant nature of the barriers and violations
 7    alleged herein, the plaintiff alleges, on information and belief, that there are
 8    other violations and barriers on the site that relate to his disability. Plaintiff will
 9    amend the complaint, to provide proper notice regarding the scope of this
10    lawsuit, once he conducts a site inspection. However, please be on notice that
11    the plaintiff seeks to have all barriers related to his disability remedied. See
12    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
13    encounters one barrier at a site, he can sue to have all barriers that relate to his
14    disability removed regardless of whether he personally encountered them).
15
16    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
17    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
18    Defendants.) (42 U.S.C. section 12101, et seq.)
19      19. Plaintiff re-pleads and incorporates by reference, as if fully set forth
20    again herein, the allegations contained in all prior paragraphs of this
21    complaint.
22      20. Under the ADA, it is an act of discrimination to fail to ensure that the
23    privileges, advantages, accommodations, facilities, goods and services of any
24    place of public accommodation is offered on a full and equal basis by anyone
25    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
26    § 12182(a). Discrimination is defined, inter alia, as follows:
27              a. A failure to make reasonable modifications in policies, practices,
28                 or procedures, when such modifications are necessary to afford


                                                4

      Complaint
Case 5:19-cv-02485-PSG-SHK Document 1 Filed 12/27/19 Page 5 of 7 Page ID #:5




 1                 goods,    services,    facilities,   privileges,      advantages,   or
 2                 accommodations to individuals with disabilities, unless the
 3                 accommodation would work a fundamental alteration of those
 4                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 5             b. A failure to remove architectural barriers where such removal is
 6                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 7                 defined by reference to the ADA Standards.
 8             c. A failure to make alterations in such a manner that, to the
 9                 maximum extent feasible, the altered portions of the facility are
10                 readily accessible to and usable by individuals with disabilities,
11                 including individuals who use wheelchairs or to ensure that, to the
12                 maximum extent feasible, the path of travel to the altered area and
13                 the bathrooms, telephones, and drinking fountains serving the
14                 altered area, are readily accessible to and usable by individuals
15                 with disabilities. 42 U.S.C. § 12183(a)(2).
16      21. When a business provides parking for its customers, it must provide
17    accessible parking.
18      22. Here, accessible parking has not been provided.
19      23. The Safe Harbor provisions of the 2010 Standards are not applicable
20    here because the conditions challenged in this lawsuit do not comply with the
21    1991 Standards.
22      24. A public accommodation must maintain in operable working condition
23    those features of its facilities and equipment that are required to be readily
24    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
25      25. Here, the failure to ensure that the accessible facilities were available
26    and ready to be used by the plaintiff is a violation of the law.
27
28


                                               5

      Complaint
Case 5:19-cv-02485-PSG-SHK Document 1 Filed 12/27/19 Page 6 of 7 Page ID #:6




 1    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 2    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 3    Code § 51-53.)
 4       26. Plaintiff repleads and incorporates by reference, as if fully set forth
 5    again herein, the allegations contained in all prior paragraphs of this
 6    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 7    that persons with disabilities are entitled to full and equal accommodations,
 8    advantages, facilities, privileges, or services in all business establishment of
 9    every kind whatsoever within the jurisdiction of the State of California. Cal.
10    Civ. Code §51(b).
11       27. The Unruh Act provides that a violation of the ADA is a violation of the
12    Unruh Act. Cal. Civ. Code, § 51(f).
13       28. Defendants’ acts and omissions, as herein alleged, have violated the
14    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
15    rights to full and equal use of the accommodations, advantages, facilities,
16    privileges, or services offered.
17       29. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
18    discomfort or embarrassment for the plaintiff, the defendants are also each
19    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
20    (c).)
21
22              PRAYER:
23              Wherefore, Plaintiff prays that this Court award damages and provide
24    relief as follows:
25            1. For injunctive relief, compelling Defendants to comply with the
26    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
27    plaintiff is not invoking section 55 of the California Civil Code and is not
28    seeking injunctive relief under the Disabled Persons Act at all.


                                               6

      Complaint
Case 5:19-cv-02485-PSG-SHK Document 1 Filed 12/27/19 Page 7 of 7 Page ID #:7




 1       2. Damages under the Unruh Civil Rights Act, which provides for actual
 2    damages and a statutory minimum of $4,000 for each offense.
 3       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 4    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 5
      Dated: December 19, 2019        CENTER FOR DISABILITY ACCESS
 6
 7
                                      By:
 8
 9
                                      ____________________________________
10
                                             Russell Handy, Esq.
11                                           Attorney for plaintiff

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            7

      Complaint
